DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2014/0124915 A1) in view of Milbury “Bolt Tightening Procedure.”

Re. claim 1: Hayashi discloses:
a semiconductor device (101) comprising: (see fig. 2, 3; para. 0057)
a current carrying unit (200-300) having a semiconductor element (300); (see fig. 2, 3; para. 0061-0062)

a heat dissipating plate (400) located on a back side of the current carrying unit and the case; (see fig. 2, 3; para. 0057-0060)
a plurality of thread fastening holes (620 and holes in 810) located in at least one of the case and the heat dissipating plate for fastening to an external heat dissipating system (810); and (see figs. 3, 6; para. 0068-0071)
Hayashi fails to disclose:
a plurality of tightening order display structures located near the respective thread fastening holes to display an order in which screws are tightened into the thread fastening holes.
However, Milbury discloses:
A method of properly tightening bolts in a pipe connection including writing the tightening order (drawn numbers) near the respective fastening holes to display an order in which bolts are tightened into the threaded nuts. (see example picture, pp. 2, and bolt tightening sequence for 4, 8, 12, 16, 20, and 24 bolt flanges, pp. 3-6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of tightening order display structures near the holes of Hayashi as taught by Milbury. One of ordinary skill would have been motivated to do this in order to use the correct sequence for tightening the screws in order to properly seat and tighten the screws to correct torque specifications. (Milbury pp. 1)

Re. claim 2: Milbury discloses wherein each of the tightening order display structures (drawn numbers) is located within a range having, as a radius, a distance that is one half of a distance from a corresponding one of the thread fastening holes to another one of the thread fastening holes closest to the corresponding one of the thread fastening holes. (see example picture, pp. 2)

Re. claim 3: Hayashi discloses wherein the thread fastening holes (holes in 810) are located to sandwich the current carrying unit (200-300). (holes are to the left and right of current carrying unit) (see fig. 2, 3, 6)

Re. claim 4: Hayashi discloses wherein the thread fastening holes (410)includes an equal number of thread fastening holes located on one side (2 holes on left side) of the current carrying unit (200-300) and thread fastening holes located on the other side (2 holes on the right side) of the current carrying unit, and
Hayashi fails to disclose:
tightening order display structures displaying even-numbered positions in the order are located diagonally opposite tightening order display structures displaying positions immediately before the even-numbered positions.
However, Milbury discloses:
tightening order display structures (numbers) displaying even-numbered positions in the order are located diagonally opposite (4 bolt tightening pattern) tightening order display structures displaying positions immediately before the even-numbered positions. (see pp. 3-4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a 4 bolt tightening pattern to the 4 screws in the apparatus of Hayashi as taught by Milbury. One of ordinary skill would have been motivated to do this in order to evenly tighten down the screws of the Hayashi apparatus to ensure proper seating of the device.

Re. claim 5: Hayashi fails to specifically disclose:
wherein on each of one side and the other side of the current carrying unit, tightening order display structures at middle locations precede tightening order display structures at lateral locations in the order.
However, Milbury discloses:
Different orders of tightening depending on the number of bolts in the pattern. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the order of screw tightening of Hayashi based on the total number of screws as taught by Milbury. One of ordinary skill would have been motivated to do this in order to make sure the correct tightening order is applied depending on the total number of holes in order to correctly tighten the apparatus screws. (Milbury pp. 1)

Re. claim 6: Hayashi discloses wherein the thread fastening holes are located in the heat dissipating plate (400), and the thread fastening holes are visible from a side (top side, Z direction) of a front surface of the case.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make some of the threaded holes only located in the heat dissipating plate, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One of ordinary skill would have been motivated to do this in order to fixedly attach the heat dissipation plate with the case enclosing the carrying unit.

Re. claim 7: Hayashi discloses wherein the case has a thread fastening flat portion (horizontal flat portion of 600 adjacent screw) adjacent to the heat dissipating plate (400), and (see fig. 3, 6; para. 0065, 0069)
the thread fastening holes (620 and holes in 810) are located in the thread fastening flat portion. (see fig. 3, 6; para. 0065-0066)

Re. claim 8: Hayashi fails to disclose:
wherein the tightening order display structures are located on the thread fastening flat portion.
However, Milbury discloses: 
wherein the tightening order display structures are located on the thread fastening flat portion. (see example picture pp. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tightening order display structures nearest to the holes on the thread fastening flat portion of Hayashi as taught by Milbury. One of ordinary skill would have been motivated to do this in order to indicate the proper tightening order to a user assembling the apparatus.

Re. claims 9 and 10: Hayashi fails to disclose:
wherein the tightening order display structures are any of recessed structures, ink printed structures, and laser printed structures located on the case to display the order in which the screws are tightened into the thread fastening holes; 
wherein the tightening order display structures are any of recessed structures, resist structures, and plating structures located on the heat dissipating plate to display the order in which the screws are tightened into the thread fastening holes.
However, Milbury discloses:
wherein the tightening order display structures are ink printed structures located on the case to display the order in which the screws are tightened into the thread fastening holes; (see example picture pp. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tightening order display structures any of ink printed structures taught by Milbury, or recessed structures, resist structures, and plating structures. One of ordinary skill would have been motivated to do this in order to denote the tightening order at the time of manufacturing rather than at the time of assembly in order to reduce time required to assemble the device. This would have been a use of known technique to improve similar devices (methods, or products) in the same way; and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385, 1396 (2007). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheon (US 2003/0151130 A1) discloses a cooling case enclosing a semiconductor and having screw connections at all corners. Mitsui (US 2008/0218975 A1) discloses a threaded screw mounting of a heat sink to a semiconductor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 28, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835